Citation Nr: 1648168	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ring finger disorder.

2.  Entitlement to service connection for a left knee disorder, to include as disability due to VA medical treatment under 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for a left foot disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, with service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This case was previously before the Board in October 2015.

At the time of the October 2015 Board decision, the issues of left ear hearing loss and tinnitus were on appeal.  A May 2016 rating decision, however, granted service connection for tinnitus and bilateral hearing loss, and assigned ratings of 10 percent and noncompensable for those disabilities, respectively, effective July 18, 2007.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of entitlement to service connection for a left knee disorder, remand is required to obtain an adequate VA examination and opinion and to obtain informed consent documents.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, an examiner cannot ignore lay testimony of in-service injury and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Veteran alleges entitlement to compensation based on two theories.  The Veteran alleges that his left knee disorder began in service, and he also alleges additional disability due to July 2007 knee surgery at a VA Medical Center under 38 U.S.C.A. § 1151.  A December 2015 VA examination with March 2016 addendum was obtained.  The examiner diagnosed left knee instability and left total knee replacement status-post degenerative joint disease.  The examiner opined that a left knee disorder was less likely as not related to service, noting the lack of evidence of a left knee disorder in the service treatment records (STRs), including silence at discharge.  The examiner also opined that there was additional left knee disability but that it was not the result of the 2007 surgery.  Then, the examiner noted that there was no additional disability so the remaining two questions were not answered.  The direct service connection opinion is inadequate as the examiner ignored the Veteran's lay statements of knee pain since service discharge.  The opinion regarding additional disability is inadequate because there are conflicting medical findings.  Clarification is thus required.  

Additionally, informed consent documents must be obtained.  A July 18, 2007 VA medical record indicates that an informed consent regarding the July 2007 VA left knee surgery had been signed and placed in the patient's chart.  Another July 2007 VA record noted that the consent form had been scanned into VistA Imaging.  The forms are not in the claims file and the Board does not have access to VistA Imaging.  These documents must be obtained and associated with the claims file.

Regarding the claim of entitlement to service connection for a left foot disorder, to include as secondary to a left knee disorder, remand for that issue is required because it is inextricably intertwined with the left knee issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Regarding the issue of entitlement to service connection for a left ring finger disorder, remand is required for a VA examination.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  The Veteran has provided competent evidence of symptoms of a disability, to include left ring finger numbness and loss of flexibility.  He also reported in-service injury, including a large band cutter incident.  He has reported symptoms since that time.  Based on the Veteran's assertions, the Board finds that a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of the Veteran's consent form from his July 2007 VA left knee surgery referenced in the July 18, 2007 VA medical record.  The Board notes that it does not have access to documents placed in VistA imaging.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after December 15, 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination in connection with his claim for a left knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder was incurred in or as a result of service.  The examiner must address the following:  1) the Veteran's lay statements of knee pain since service discharge; 2) the prior VA examination of record; and 3) the service treatment records.

Second, the examiner must provide the following opinions:  

(1) is at least as likely as not that the Veteran has an additional left knee disability as a result of the July 2007 surgery at the Fresno VAMC.  The examiner must address the March 2016 addendum opinion.  
The examiner is specifically asked to state whether the Veteran has any complications of sciatic and peroneal nerve palsy following the July 2007 VA total left knee arthroplasty.

(2) if there is additional disability, is it at least as likely as not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA; and 

(3) if there is additional disability, is it at least as likely as not a reasonably foreseeable outcome of surgical treatment based upon the specific facts and circumstances of this Veteran's case.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left ring finger disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify all current disorders of the left ring finger.  

Second, for each left ring finger disorder diagnosed, the examiner must state whether it is at least as likely as not (a 50 percent likelihood or greater) that the disorder had its onset in service or within one year thereafter, or is otherwise related to his active service.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

